Citation Nr: 9908699	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1941 to November 
1945 and from January 1951 to March 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death and denied eligibility 
for DEA.


FINDINGS OF FACT

1.  The veteran died in August 1997 at the age of 74.

2.  The amended death certificate indicates that the 
immediate cause of death was gastrointestinal bleeding due to 
or as a consequence of coagulopathy clotting.

3.  At the time of his death, the veteran had service-
connected disability from psoriasis of the hands, feet, and 
scalp, which was rated 10 percent disabling.

4.  The record contains no competent medical evidence that 
the veteran's service-connected disability from psoriasis of 
the hands, feet, and scalp caused or contributed to the cause 
of the veteran's death.

5.  The record contains no medical evidence that the 
veteran's gastrointestinal bleeding or need for coagulopathy 
was incurred or aggravated during his active military service 
or that there is a nexus between the cause of the veteran's 
dearth and any disease or injury incurred or aggravated 
during his active military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (1998).

2.  The claim for entitlement to DEA benefits is not well 
grounded. 38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  The VA benefits 
system requires more than just an allegation of entitlement.  
A claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, the 
statute requires the claim to be accompanied by some 
evidence.  Id.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and the Board should determine whether the RO 
has followed the guidelines therein and remand the appeal for 
further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule.  See Fugere v. Derwinski, 1 Vet.App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis to comply with the 
representatives request in this regard.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1998).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1998).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1998).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1998).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

The veteran's death, and the disorder identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element -- competent medical evidence of a current disability 
-- will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  Therefore, the 
appellant must meet only the second and third elements under 
Caluza for a well-grounded claim.

At the time of the veteran's death, service connection was in 
effect for psoriasis of the hands, feet, and scalp, rated as 
10 percent disabling since November 1991.

The death certificate indicates that the veteran died in 
August 1997 at the age of 74 years.  The immediate cause of 
death was listed as arteriosclerotic cardiovascular disease.  
An amendment to the death certificate dated in September 1997 
indicates that the veteran died of gastrointestinal bleeding 
due to or as a consequence of coagulopathy clotting.  No 
autopsy was conducted.

The appellant does not assert, nor does the evidence 
otherwise indicate, that the veteran's service-connected 
disability from psoriasis caused or contributed to the cause 
of his death.  Rather, the appellant has asserted that the 
veteran had been receiving VA treatment for "marginal 
ulcer" and he therefore believed that the disorder had been 
service connected.  According to the appellant, as a 
consequence of the veteran's belief that VA had determined 
that his disability from ulcer was service connected, he did 
not formally apply for service connection.  In essence, the 
appellant has asserted that the veteran should have been 
granted service connection for the disorder which caused his 
death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops peptic ulcer to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment of 
gastrointestinal ulcer or that he had gastrointestinal 
bleeding or coagulopathy.  Nor does the record show that he 
had compensable disability from peptic ulcer within the first 
post-service year.  In fact, the earliest dated evidence of 
treatment of a gastric disorder that is contained in the 
claims folder was made in August 1991.  At that time, the 
veteran was hospitalized for an esophagogastroduodenoscopy 
and colonoscopy.  An examiner noted his history of an 
esophagogastrectomy in November 1989.  Also noted was his 
history of anastomotic ulcer.  The veteran reported that 
endoscopy one year earlier had revealed a large duodenal 
ulcer.  His current symptoms were dysphagia, epigastric pain, 
and gastroesophageal reflux.  In November 1991, the veteran 
was seen for treatment of gastroesophageal reflux.  Several 
examiners noted impressions of peptic ulcer disease.

In a report of a VA general medical examination dated in 
January 1992, the examiner reported that the veteran had a 
history of Von Willebrand's disease which ran in his family.  
Von Willebrand's disease is 

a congenital hemorrhagic diathesis, 
inherited as an autosomal dominant trait, 
characterized by prolonged bleeding time, 
deficiency in coagulation Factor VIII, 
and often impairment of adhesion of 
platelets on glass beads, associated with 
epistaxis and increased bleeding after 
trauma or surgery, menorrhagia, and 
postpartum bleeding. 

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 490 (28th ed. 1994).  
In a statement dated in August 1996, a VA physician reported 
that the veteran had terminal Von Willebrand's disease, with 
multiple breakthrough bleeding, cellulitis, erysipelas, and 
hepatitis.

The Board has reviewed the entire record and finds no 
evidence that the veteran had gastrointestinal ulcer or a 
bleeding disorder in service or that he had compensable 
disability from peptic ulcer disease within one year after 
his separation from service.  Nor is there any medical 
evidence of a nexus between the gastrointestinal bleeding due 
to coagulopathy that caused his death and any disease or 
injury which the veteran incurred during his active service.  
Therefore, the Board finds that the veteran's 
gastrointestinal bleeding due to coagulopathy was not 
incurred during his active military service.  The Board 
concludes that the claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.

Section 1310 of Title 30 of the United State Code provides 
that when a veteran dies from a service-connected disability, 
VA shall pay DIC to such veteran's surviving spouse.  Under 
38 U.S.C.A. § 3501(a)(1)(B), the term "eligible person" for 
purposes of benefits under Chapters 35 (DEA) and 36 includes 
the surviving spouse of any person who died of a service-
connected disability.  Since the Board has found that the 
claim of entitlement to service connection for the cause of 
the veteran's death is not well grounded, the claims for 
benefits that would be payable if the veteran died from 
service-connected disability, including DIC and DEA, are also 
not well grounded.

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the appellant 
has been given adequate notice to respond, and if not, 
whether she has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).  I conclude that she has not been 
prejudiced by the decision to deny her appeal on the basis 
that the claim is not well grounded.  See Edenfield v. Brown, 
8 Vet.App. 384 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

